EXHIBIT 10.1





SUBSCRIPTION AGREEMENT
CommunityOne Bancorp
1017 East Morehead Street
Charlotte, NC 28204
Ladies and Gentlemen:
The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:
1. This Subscription Agreement (this “Agreement”) is entered into by and between
CommunityOne Bancorp, a North Carolina corporation (the “Company”), and the
Investor listed on the signature page hereto, and is made as of the date of the
Company’s acceptance hereof (the “Acceptance Date”).
2. The Company is proposing to issue and sell to certain investors in a private
offering shares of the Company’s common stock (the “Common Stock” or “Common
Shares”) at a purchase price per share of the lower of (i) the closing price of
the Common Stock on the NASDAQ Global Select Market (“NASDAQ”) on the second to
last trading day prior to the Closing Date and (ii) $10.56 (the “Per Share
Purchase Price”). The Common Shares are being offered only to Persons who are
accredited investors within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended (the “Securities Act”), pursuant to
a private placement exemption from registration under the Securities Act.
3. The Company and the Investor agree that, upon the terms and subject to the
Terms and Conditions for the Purchase of Common Shares attached hereto as Annex
A and incorporated herein by reference as if fully set forth herein, the
Investor will purchase from the Company and the Company will issue and sell to
the Investor, the number of Common Shares equal to (i) the dollar amount
subscribed as indicated on the signature page hereto, divided by (ii) the Per
Share Purchase Price (rounded down to the nearest whole share) (the “Subscribed
Securities”), for the subscription amount set forth on the signature page hereto
(the “Purchase Price”); provided that following the issuance of the Subscribed
Securities, the Investor shall not hold more than 4.99% of the Common Shares
outstanding on the Closing Date; provided, further, that this condition shall
not be applicable to Carlyle Financial Services Harbor, L.P. (“Carlyle”) or Oak
Hill Capital Partners III, L.P. and Oak Hill Capital Management Partners III,
L.P. (together, “Oak Hill”) or any of their respective Affiliates, whose
holdings following the purchase of their respective Subscribed Securities shall
not exceed 24.9% of the Common Shares outstanding on the Closing Date. The
Subscribed Securities purchased by the Investor will be delivered in
certificated form, registered in the Investor’s name and address as set forth
below, and will be released by Broadridge Corporate Issuer Solutions, Inc., the
Company’s transfer agent (the “Transfer Agent”), to the Investor at the Closing,
or if uncertificated, the Transfer Agent will register such shares in the name
of the Investor and deliver evidence of such registration to the Investor.
4. In agreeing to purchase Common Shares pursuant hereto, the Investor is making
the representations and warranties set forth in the Terms and Conditions for the
Purchase of Common Shares.




--------------------------------------------------------------------------------

EXHIBIT 10.1



5. Capitalized terms used but not defined herein have the meanings ascribed to
them in the Terms and Conditions for the Purchase of Common Shares.




--------------------------------------------------------------------------------

EXHIBIT 10.1



Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
Subscription Amount in U.S. dollars $ ___________________    
Name of Investor: ___________________________________
By: _______________________________________________
Print Name: ________________________________________
Title: ______________________________________________
Mailing Address:     ____________________________________
____________________________________
____________________________________
Type of Entity:     ____________________________________
Jurisdiction of Organization: ____________________________
Tax ID No.: _________________________________________
Contact Name: _______________________________________
Telephone: __________________________________________
Facsimile: ___________________________________________
Email Address: _______________________________________
Name under which Common Shares should be issued (if different from above):
_________________________________________
Address to which share certificates or statement of ownership should be sent (if
different from mailing address above):________
_____________________________________________________
_____________________________________________________________________________________


Agreed and accepted as of December 29, 2014:
COMMUNITYONE BANCORP


By:     ___________________________
Name:     Robert L. Reid
Title:     President & Chief Executive Officer
_____________________________________________________________________________________




--------------------------------------------------------------------------------

EXHIBIT 10.1



INSTRUCTION SHEET FOR INVESTOR
(to be read in conjunction with the entire Agreement)
Complete the following items in the Agreement:
1.    Provide the information regarding the Investor requested on the signature
page to the Agreement. The Agreement must be executed by an individual
authorized to bind the Investor.
2.    If the Investor is purchasing Common Shares for more than one investor
account, it may either (i) complete a separate Agreement for each such account,
in which case a separate wire transfer (or other acceptable forms of payment)
must be made by or on behalf of such account for the Common Shares it will
purchase and a separate issuance of Common Shares will be made by the Transfer
Agent to each account, or (ii) complete a single Agreement for all such
accounts, in which case only one wire transfer (or other acceptable forms of
payment) need be made for the Common Shares to be purchased for all such
accounts (but all such Common Shares will be issued to a single account
specified by the Investor) and the information called for on the signature page
hereof must be completed for each account.
3.    Return the signed Agreement to:
Beth S. DeSimone
Email: beth.desimone@community1.com
4.    Please note that all payments must be made in U.S. dollars by wire
transfer of immediately available funds to the account provided to the Investor
by the Company by noon on the Closing Date pursuant to Section 1.1(b)(ii) of the
attached Terms and Conditions for the Purchase of Common Shares.
An executed Agreement or a facsimile transmission thereof must be received by
such time on such date as you are advised.



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

EXHIBIT 10.1



ANNEX A TO THE SUBSCRIPTION AGREEMENT
TERMS AND CONDITIONS FOR THE PURCHASE OF COMMON SHARES


TABLE OF CONTENTS
Page
ARTICLE 1
CLOSING........................................................................................................
1
1.1


Closing; Deliverables for the Closing; Conditions of the
Closing......................
1
ARTICLE 2 REPRESENTATIONS AND
WARRANTIES.................................................
3
2.1


Representations and Warranties of the
Company................................................
3
2.2


Representations and Warranties of the
Investor..................................................
13
ARTICLE 3
COVENANTS.................................................................................................
15
3.1


Confidentiality...........................................................................................................
15
3.2


Most Favored Nation; Other Private
Placements................................................
15
3.3


Reasonable Best
Efforts......................................................................................
16
3.4


Legend..................................................................................................................
16
3.5


Registration
Rights..............................................................................................
16
3.6


Exchange
Listing.................................................................................................
25
3.7


Continued
Listing................................................................................................
25
3.8


Rule 144A Information
Requirement..................................................................
25
ARTICLE 4
TERMINATION..............................................................................................
26
4.1


Termination...........................................................................................................
26
4.2


Effects of
Termination.........................................................................................
26
ARTICLE 5
INDEMNITY....................................................................................................
27
5.1


Indemnification by the
Company........................................................................
27
5.2


Indemnification by the
Investor..........................................................................
28
5.3


Notification of
Claims.........................................................................................
29
5.4


Indemnification
Payment....................................................................................
30
5.5


Exclusive
Remedies............................................................................................
30
ARTICLE 6
MISCELLANEOUS........................................................................................
31
6.1


Survival..................................................................................................................
31
6.2


Other
Definitions.................................................................................................
31
6.3


Amendment and
Waivers....................................................................................
34
6.4


Counterparts and
Facsimile.................................................................................
34
6.5


Governing
Law....................................................................................................
34
6.6


Jurisdiction............................................................................................................
34
6.7


WAIVER OF JURY
TRIAL................................................................................
35
6.8


Notices..................................................................................................................
35
6.9


Entire
Agreement................................................................................................
35
6.10


Successors and
Assigns.......................................................................................
35
6.11


Severability............................................................................................................
36
6.12


Third Party
Beneficiaries....................................................................................
36
6.13


Expenses...............................................................................................................
36
6.14


Public
Announcements........................................................................................
36
6.15


Independent Nature of Investor’s Obligations and
Rights..................................
36





--------------------------------------------------------------------------------

EXHIBIT 10.1





6.16


Specific
Performance..........................................................................................
37
6.17


No Recourse; Limitation of
Liability.................................................................
37



Appendix I: Selling Shareholder Questionnaire




--------------------------------------------------------------------------------

EXHIBIT 10.1



INDEX OF DEFINED TERMS
Defined Term
Section
Acceptance Date
Subscription Agreement
Action
2.1(g)
Affiliate
6.2(a)
Agreement
Subscription Agreement
Agreements
Recitals
Anti-Money Laundering Laws
2.1(p)
Bank
2.1(a)
Benefit Plans
2.1(aa)
BHC Act
2.1(a)
Business Day
6.2(b)
Capital Stock
6.2(c)
Capitalization Date
2.1(c)
Carlyle
Subscription Agreement
Closing
1.1(a)
Closing Date
1.1(a)
Code
6.2(d)
Common Shares
Subscription Agreement
Common Stock
Subscription Agreement
Company
Subscription Agreement
Company Financial Statements
2.1(h)
Company Indemnified Parties
5.2(a)
Company Insurance Policies
2.1(x)
Company Preferred Stock
2.1(c)
Company Reports
2.1(k)
Company Specified Representations
6.2(e)
Company Subsidiaries
2.1(b)
Confidentiality Agreement
3.1
control, controlling, controlled by and under common control with
6.2(a)
De Minimis Amount
5.1(b)
Deductible
5.1(b)
Effective Date
3.5(j)(i)
Effectiveness Deadline
3.5(j)(ii)
Environmental Laws
6.2(f)
ERISA
2.1(aa)
ERISA Affiliate
2.1(aa)
Exchange Act
2.1(k)
FCPA
2.1(o)
FDIC
2.1(b)
Filing Deadline
3.5(a)(i)
finally determined
5.4
GAAP
2.1(h)
Governmental Consent
6.2(g)
Governmental Entity
6.2(h)





--------------------------------------------------------------------------------

EXHIBIT 10.1

Governmental Licenses
2.1(t)
Holder
3.5(j)(iii)
Holders’ Counsel
3.5(j)(iv)
Indemnified Party
5.3(a)
Indemnifying Party
5.3(a)
Indemnitee
3.5(g)(i)
Intellectual Property
2.1(z)
Investment
Recitals
Investment Manager
2.2(g)
Investor
Subscription Agreement
Investor Indemnified Parties
5.1(a)
Investor Specified Representations
6.2(i)
Knowledge
6.2(j)
Law
2.1(u)
Lead Investor
5.1(c)
Liens
2.1(e)
Losses
6.2(k)
Material Adverse Effect
6.2(l)
Material Contracts
2.1(w)
NASDAQ
Subscription Agreement
Oak Hill
Subscription Agreement
OFAC
2.1(q)
Other Investors
Recitals
Other Private Placements
Recitals
Per Share Purchase Price
Subscription Agreement
Person
6.2(m)
Previously Disclosed
6.2(n)
Purchase Price
Subscription Agreement
Register, registered and registration
3.5(j)(v)
Registrable Securities
3.5(j)(vi)
Registration Expenses
3.5(j)(vii)
Regulatory Agreement
2.1(v)
Rule 144
6.2(o)
Sanctioned Country
2.1(q)
Sanctions
2.1(q)
SEC
6.2(p)
SEC Guidance
3.5(j)(viii)
Securities Act
Subscription Agreement
Selling Expenses
3.5(j)(ix)
Shelf Registration Statement
3.5(a)(i)
Subscribed Securities
Subscription Agreement
Suspension Period
3.5(d)
Tax or Taxes
6.2(q)
Tax Return
6.2(r)
Third Party Claim
5.3(a)
Transfer Agent
Subscription Agreement





--------------------------------------------------------------------------------

EXHIBIT 10.1

Voting Debt
2.1(c)






--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

EXHIBIT 10.1



RECITALS
A.    The Investment. The Company intends to issue and sell to the Investor, and
the Investor intends to purchase from the Company, on the terms and subject to
the conditions described herein, the Subscribed Securities (the “Investment”).
B.    Other Private Placements. The Company also intends to enter into
agreements similar to this Agreement with certain other investors (the “Other
Investors”) and expects to complete sales of Common Shares to them, with the
closing of such sales to occur simultaneously with the Closing (the “Other
Private Placements”). This Agreement and the subscription agreements executed by
the Other Investors are hereinafter sometimes collectively referred to as the
“Agreements.”
ARTICLE 1


CLOSING
1.1    Closing; Deliverables for the Closing; Conditions of the Closing.


(a)Closing. Unless this Agreement has been terminated pursuant to Article 4, and
subject to the satisfaction (or, to the extent permitted, the waiver) of the
conditions set forth in Section 1.1(c), the closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Arnold & Porter LLP, located at 555 Twelfth St., N.W., Washington, D.C.,
20004, or remotely via the electronic or other exchange of documents and
signature pages, on December 30, 2014 (which date shall be the same date as the
date of closing of the Other Private Placements), or at such other place or such
other date as agreed to in writing by the parties hereto (the “Closing Date”).


(b)Closing Deliverables. Subject to the satisfaction or waiver on the Closing
Date of the conditions to the Closing set forth in Section 1.1(c), at the
Closing the parties shall make the following deliveries:
(i)the Company shall deliver to the Investor one or more certificates evidencing
the Subscribed Securities registered in the name of the Investor (or if shares
of the Company’s capital stock are uncertificated, cause the Transfer Agent to
issue and register such shares, in book-entry form, in the name of the Investor
and deliver evidence of such registration to the Investor);


(ii)the Investor shall deliver the Purchase Price, by wire transfer of
immediately available funds to the account provided to the Investor by the
Company by noon on the Closing Date; and


(iii)the Company shall deliver to the Investor such other documents expressly
required by this Agreement.




--------------------------------------------------------------------------------

EXHIBIT 10.1



(c)Closing Conditions.


(i)The obligation of the Investor to consummate the purchase of the Subscribed
Securities provided for in this Agreement is subject to the satisfaction or
written waiver by the Investor of the following conditions at the Closing:


(A)The representations and warranties of the Company set forth in this Agreement
shall be true and correct in all respects on and as of the date of this
Agreement and on and as of the Closing Date as though made on and as of the
Closing Date, except to the extent that the failure to be true and correct
(without regard to any materiality or Material Adverse Effect qualifications
contained therein), would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and except that representations and
warranties made as of a specified date shall be true and correct as of such
date;


(B)The Company shall have performed and complied with, in all material respects,
all agreements, covenants and conditions required by this Agreement to be
performed by it on or prior to the Closing Date;


(C)The Investor shall have received a certificate, dated as of the Closing Date,
signed on behalf of the Company by a senior executive officer certifying to the
effect that the conditions set forth in Section 1.1(c)(i)(A) and Section
1.1(c)(i)(B) have been satisfied on and as of the Closing Date;


(D)Since the date of this Agreement, a Material Adverse Effect shall not have
occurred and no change or other event shall have occurred that would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;


(E)The Subscribed Securities to be purchased pursuant to this Agreement shall
have been authorized for listing on NASDAQ, subject to official notice of
issuance;


(F)The Company shall have received (or shall receive concurrently with the
Closing) gross proceeds from the Other Private Placements in an aggregate
amount, together with the Purchase Price, of not less than $25 million;


(G)There shall be no provision of any Law and no judgment, injunction, order or
decree prohibiting the Closing or prohibiting or restricting the Investor from
owning or voting any Subscribed Securities to be purchased pursuant to this
Agreement; and


(H)The Company shall have caused the Investor to receive an opinion from
Katherine Trotter, Esq., Senior Vice President and Counsel for the Company, with
respect to matters regarding North Carolina state law, and an opinion from
Arnold & Porter LLP, counsel to the Company, with respect to matters regarding
federal or New York state law, in form and substance reasonably satisfactory to
the Lead Investors;


(ii)The obligation of the Company to consummate the Closing is subject to the
satisfaction or written waiver by the Company of the following conditions prior
to the Closing:




--------------------------------------------------------------------------------

EXHIBIT 10.1



(A)The representations and warranties of the Investor set forth in this
Agreement shall be true and correct in all respects on and as of the date of
this Agreement and on and as of the Closing Date as though made on and as of the
Closing Date except where the failure to be true and correct (without regard to
any materiality qualifications contained therein) would not materially adversely
affect the ability of the Investor to perform its obligations hereunder (and
except that representations and warranties made as of a specified date shall be
true and correct as of such date);


(B)The Investor shall have performed and complied with, in all material
respects, all agreements, covenants and conditions required by this Agreement to
be performed by it on or prior to the Closing Date;


(C)The Investor would not own or control in excess of 4.99% (or, in the case of
Carlyle, Oak Hill or any of their respective Affiliates, 24.9%) of the
outstanding Common Shares (or securities or other instruments that are
immediately convertible at the option of the Investor into Common Shares)
immediately following the Closing; and


(D)There shall be no provision of any Law and no judgment, injunction, order or
decree prohibiting the Closing or prohibiting or restricting the Investor from
owning or voting any Subscribed Securities.


ARTICLE 2


REPRESENTATIONS AND WARRANTIES


2.1    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor, as of the date of this Agreement and as
of the Closing Date (except for the representations and warranties that are as
of a specific date, which shall be made as of that date) that:


(a)Organization and Authority. The Company is a corporation, duly organized and
validly existing under the laws of the State of North Carolina. CommunityOne
Bank, N.A. (the “Bank”) has been duly organized and is validly existing and is
authorized to transact the business of banking under the laws of the United
States. Each of the Company and the Bank is duly qualified to do business and is
in good standing in all jurisdictions where its ownership or leasing of property
or the conduct of its business requires it to be so qualified except where any
failure to be so qualified would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and has the
corporate or other organizational power and authority to own, lease and operate
its properties and assets and to carry on its business as it is now being
conducted. The Company is duly registered as a bank holding company under the
Bank Holding Company Act of 1956, as amended (“BHC Act”).


(b)Company Subsidiaries. Except as Previously Disclosed, the Company holds,
directly or indirectly, all of the capital stock of the Bank, FNB United
Statutory Trust I, FNB United Statutory Trust II and Catawba Valley Capital
Trust II (collectively, the “Company Subsidiaries”) free and clear of any Liens.
The Bank is the only “significant subsidiary” of the Company (as such term is
defined in Rule 1-02 of Regulation S-X). Except for the Company Subsidiaries,
the Company does not own beneficially or of record, directly or indirectly, more
than five percent (5%) of any class of equity securities or similar interests of
any corporation, bank, business trust, association or similar organization, and
is not, directly or indirectly, a partner in any partnership or party to any
joint venture. The deposit accounts of the Bank are insured by the Federal
Deposit Insurance Corporation (“FDIC”) to the fullest




--------------------------------------------------------------------------------

EXHIBIT 10.1

extent permitted by the Federal Deposit Insurance Act, as amended, and the rules
and regulations of the FDIC thereunder, and all premiums and assessments
required to be paid in connection therewith have been paid when due (after
giving effect to any applicable extensions), and no proceeding for the
revocation or termination of such insurance is pending or, to the Knowledge of
the Company, threatened.


(c)Capitalization. As of the date hereof, the authorized Capital Stock of the
Company consists of (i) 2,500,000,000 shares of Common Stock, no par value per
share, and (ii) 15,000,000 shares of preferred stock, par value $1.00 per share
(the “Company Preferred Stock”), of which 200,000 has been authorized as Series
A, par value $10.00 per share. As of the close of business on November 30, 2014
(the “Capitalization Date”), there were 21,821,631 shares of Common Stock
outstanding and no Company Preferred Stock outstanding. Since the Capitalization
Date, except in connection with this Agreement and the transactions contemplated
hereby, including the Investment and the Other Private Placements, the Company
has not (i) issued or authorized the issuance of any shares of Common Stock or
Company Preferred Stock, or any securities convertible into or exchangeable or
exercisable for shares of Common Stock or Company Preferred Stock, (ii) reserved
for issuance any shares of Common Stock or Company Preferred Stock or
(iii) repurchased or redeemed, or authorized the repurchase or redemption of,
any shares of Common Stock or Company Preferred Stock. As of the close of
business on the Capitalization Date, other than in respect of awards outstanding
under or pursuant to the Benefit Plans in respect of which an aggregate of
327,760 shares of Common Stock have been reserved for issuance, no shares of
Common Stock or Company Preferred Stock were reserved for issuance. All of the
issued and outstanding shares of Common Stock and Company Preferred Stock have
been duly authorized and validly issued and are fully paid, nonassessable and,
except as Previously Disclosed, free of preemptive rights. None of the
outstanding shares of Capital Stock or other securities of the Company or any of
the Company Subsidiaries was issued, sold or offered by the Company or any
Company Subsidiary in violation of the Securities Act or the securities or blue
sky laws of any state or jurisdiction, or any applicable securities laws in the
relevant jurisdictions outside of the United States. No bonds, debentures, notes
or other indebtedness having the right to vote on any matters on which the
shareholders of the Company may vote (“Voting Debt”) are issued and outstanding.
As of the date of this Agreement, except as described in this Section 2.1(c),
the Company does not have and is not bound by any outstanding subscriptions,
options, warrants, calls, commitments or agreements of any character calling for
the purchase or issuance of, or securities or rights convertible into or
exchangeable or exercisable for, any shares of Common Stock or Company Preferred
Stock or any other equity securities of the Company or Voting Debt or any
securities representing the right to purchase or otherwise receive any shares of
Capital Stock of the Company (including any rights plan or agreement).


(d)Authorization. The Company has the corporate power and authority to execute
and deliver this Agreement and to perform its obligations hereunder and
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement by the Company and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company and no further approval or
authorization is required on the part of the Company or its shareholders. This
Agreement has been duly and validly executed and delivered by the Company and,
assuming due authorization, execution and delivery by the Investor, is the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar laws of general applicability relating to or affecting creditors’ rights
or by general equity principles (whether applied in equity or at law).


(e)No Conflicts. Neither the execution and delivery by the Company of this
Agreement nor the consummation of the transactions contemplated hereby, nor
compliance by the




--------------------------------------------------------------------------------

EXHIBIT 10.1

Company with any of the provisions hereof, will (A) violate, conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or result in the loss of any benefit or
creation of any right on the part of any third party under, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any liens, charges, adverse rights or claims,
pledges, covenants, title defects, security interests and other encumbrances of
any kind (“Liens”) upon any of the properties or assets of the Company or any
Company Subsidiary, under any of the terms, conditions or provisions of (1) the
articles of incorporation or bylaws (or similar governing documents) of the
Company or any Company Subsidiary or (2) any note, bond, mortgage, indenture,
deed of trust, license, lease, agreement or other instrument or obligation to
which the Company or any of the Company Subsidiaries is a party or by which it
may be bound, or to which the Company or any of the Company Subsidiaries, or any
of the properties or assets of the Company or any of the Company Subsidiaries
may be subject, or (B) violate any Law applicable to the Company or any of the
Company Subsidiaries or any of their respective properties or assets except in
the case of clauses (A)(2) and (B) for such violations, conflicts and breaches
as would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.


(f)Governmental Consents. No Governmental Consents are necessary for the
execution and delivery of this Agreement or for the sale by the Company of the
Subscribed Securities to the Investor pursuant to this Agreement.


(g)Litigation and Other Proceedings. There is no pending or, to the Knowledge of
the Company, threatened claim, action, suit, arbitration, complaint, charge or
investigation or proceeding (each an “Action”) against the Company or the Bank
or any of their respective assets, rights or properties which, if adversely
determined, would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, nor is the Company or the Bank a party or
named as subject to the provisions of any order, writ, injunction, settlement,
judgment or decree of any court, arbitrator or government agency, or
instrumentality, except as has not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.


(h)Financial Statements. The Company has made available to the Investor its
unaudited financial statements (including balance sheet, income statement and
statement of cash flows) for the nine-month period ended September 30, 2014, and
its audited financial statements for the fiscal year ended December 31, 2013,
each as filed with the SEC (the “Company Financial Statements”). The Company
Financial Statements (i) have been prepared from, and are in accordance with,
the books and records of the Company and the Company Subsidiaries, (ii)
complied, as of their respective date of such filing, in all material respects
with applicable accounting requirements and with the published rules and
regulations of the SEC with respect thereto and (iii) present fairly the
consolidated financial position of the Company and the Company Subsidiaries at
the dates indicated and the consolidated results of operations, changes in
shareholders’ equity and cash flows of the Company and the Company Subsidiaries
for the periods specified therein (subject to the absence of notes and normal
and recurring year-end audit adjustments not material to the financial condition
of the Company and the Company Subsidiaries in the case of the unaudited interim
financial statements). The Company Financial Statements and supporting
schedules, if any, have been prepared in conformity with generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved. The supporting schedules, if any, present fairly in accordance
with GAAP the information required to be stated therein.


(i)Authorization and Description of Securities. The Subscribed Securities to be
sold pursuant to this Agreement have been duly and validly authorized and such
Subscribed Securities, when




--------------------------------------------------------------------------------

EXHIBIT 10.1

issued and paid for in accordance with the terms of this Agreement, will be duly
and validly issued, fully paid and nonassessable and free and clear of all
Liens, other than restrictions on transfer provided for or contemplated in this
Agreement or imposed by applicable securities Laws, and shall not be subject to
preemptive or similar rights; no holder of the Subscribed Securities will be
subject to personal liability by reason of being such a holder; and the sale of
the Subscribed Securities is not subject to the preemptive rights of any
securityholder of the Company which have not been waived or to which notice has
not been given. The Common Stock has been registered pursuant to Section 12(b)
of the Exchange Act, the outstanding Common Stock is listed on NASDAQ, and the
Company has taken no action designated to, or likely to have the effect of,
terminating the listing of the outstanding Common Stock on NASDAQ, nor has the
Company received any written notification that the Commission or NASDAQ is
contemplating terminating such registration or listing.


(j)Off-Balance Sheet Transactions. There are no material off-balance sheet
transactions, arrangements, obligations (including contingent obligations), or
any other relationships with unconsolidated entities or other persons, that
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.


(k)Reports. Since December 31, 2013, each of the Company and each Company
Subsidiary has filed all material reports, registrations, documents, filings,
statements and submissions, together with any required amendments thereto, that
it was required to file with any Governmental Entity (the foregoing,
collectively, the “Company Reports”) and has paid all material fees and
assessments due and payable in connection therewith. As of their respective
filing dates, the Company Reports complied in all material respects with all
statutes and applicable rules and regulations of the applicable Governmental
Entities, as the case may be. As of the date of this Agreement, there are no
outstanding comments from the SEC or any other Governmental Entity with respect
to any Company Report that were enumerated within such report or otherwise were
the subject of written correspondence with respect thereto. Each of the Company
Reports, including the documents incorporated by reference therein, contained
all the information required to be included in it when it was filed and, with
respect to each Company Report filed with or furnished to the SEC, as of the
date of such Company Report, or if amended prior to the date of this Agreement,
as of the date of such amendment, did not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made in it, in light of the circumstances under which they were made,
not misleading and complied as to form in all material respects with the
applicable requirements of the Securities Act and the Securities Exchange Act of
1934, as amended (the “Exchange Act”). No executive officer of the Company has
failed in any respect to make the certifications required of him or her under
Section 302 or 906 of the Sarbanes-Oxley Act of 2002. Copies of all material
Company Reports not otherwise publicly filed have, to the extent allowed by
applicable Law, been made available to the Investor by the Company.


(l)Internal Accounting. The Company (i) has implemented and maintains disclosure
controls and procedures (as defined in Rule 13a-15(e) promulgated under the
Exchange Act) to ensure that material information relating to the Company,
including its consolidated Company Subsidiaries, is made known to the chief
executive officer or executive chairman and the chief financial officer of the
Company by others within those entities, and (ii) has disclosed, based on its
most recent evaluation prior to the date of this Agreement, to the Company’s
outside auditors and the audit committee of the board of directors (A) any
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting (as defined in Rule 13a-15(f)
promulgated under the Exchange Act) that are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information, and (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal controls over financial reporting. As of




--------------------------------------------------------------------------------

EXHIBIT 10.1

the date of this Agreement, the Company has no Knowledge of any reason that its
outside auditors and its chief executive officer or executive chairman and chief
financial officer shall not be able to give the certifications and attestations
required pursuant to the rules and regulations adopted pursuant to Section 404
of the Sarbanes-Oxley Act of 2002, without qualification (except to extent
expressly permitted by the rules and regulations promulgated thereunder), when
next due.


(m)Derivative Instruments. Any and all material swaps, caps, floors, futures,
forward contracts, option agreements (other than employee stock options) and
other derivative financial instruments, contracts or arrangements, whether
entered into for the account of the Company or one of the Company Subsidiaries
or for the account of a customer of the Company or one of the Company
Subsidiaries, were entered into in the ordinary course of business and in
accordance with prudent business practice and applicable laws, rules,
regulations and policies of all applicable regulatory agencies and with
counterparties believed to be financially responsible at the time. The Company
and each of the Company Subsidiaries have duly performed in all material
respects all of their obligations thereunder to the extent that such obligations
to perform have accrued, and there are no breaches, violations or defaults or
allegations or assertions of such by any party thereunder.


(n)No Undisclosed Liabilities. Except as set forth on Schedule 2.1(n), neither
the Company nor any of the Company Subsidiaries has any liabilities or
obligations of any nature (absolute, accrued, contingent or otherwise) which are
not properly reflected or reserved against in the Company Financial Statements,
to the extent required to be so reflected or reserved against in accordance with
GAAP, except for (1) liabilities that have arisen since December 31, 2013 in the
ordinary and usual course of business and consistent with past practice, and
(2) liabilities that have not had and would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


(o)Foreign Corrupt Practices Act. None of the Company, any of the Company
Subsidiaries or, to the Knowledge of the Company, any director, officer, agent,
employee, Affiliate or other person acting on behalf of the Company or any of
the Company Subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Company, the
Company Subsidiaries and, to the Knowledge of the Company, its other Affiliates
have conducted their businesses in compliance with the FCPA and have instituted
and maintain policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.


(p)Anti-Money Laundering Laws. The operations of the Company and the Company
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions applicable to the Company and the Company
Subsidiaries, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively, the “Anti-Money Laundering Laws”) and no
Action involving the Company or any of the Company Subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best Knowledge of the
Company, threatened.




--------------------------------------------------------------------------------

EXHIBIT 10.1



(q)OFAC. None of the Company or any Company Subsidiary, nor, to the Knowledge of
the Company, any director, officer, agent, employee, affiliate or person acting
on behalf of the Company or a Company Subsidiary is currently the subject or the
target of any sanctions administered or enforced by the U.S. government,
including, without limitation, the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”) or the U.S. Department of State, the United Nations
Security Council or other relevant sanctions authority (collectively, the
“Sanctions”); and the Company will not directly or indirectly use the proceeds
of the offering, or lend, contribute or otherwise make available such proceeds
to any Company Subsidiary, joint venture partner or other person or entity, (i)
to fund or facilitate any activities of or business with any person that, at the
time of such funding or facilitation, is the subject or target of Sanctions,
(ii) to fund or facilitate any activities of or business in a country or
territory that is the subject or target of Sanctions, including, without
limitation, Cuba, Iran, North Korea, Sudan and Syria (each, a “Sanctioned
Country”); or (iii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
underwriter, initial purchaser, advisor, investor or otherwise) of Sanctions.
For the past five (5) years, the Company and the Company Subsidiaries have not
knowingly engaged in and are not now knowingly engaged in any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of Sanctions or with any Sanctioned Country.


(r)Customer Information. The Company is not aware of, has not been advised of,
and, to the Knowledge of the Company, has no reason to believe that any facts or
circumstances exist that would cause it or any Company Subsidiary to be deemed
to be not operating in compliance in all material respects with the applicable
privacy and customer information requirements contained in any federal or state
privacy Laws and regulations, including without limitation, Title V of the
Gramm-Leach-Bliley Act of 1999 and the regulations promulgated thereunder. The
Company is not aware of any facts or circumstances that would cause it to
believe that any nonpublic customer information has been disclosed to or
accessed by an unauthorized third party in a manner that would cause it to
undertake any material remedial action.


(s)Absence of Certain Changes. Since December 31, 2013, (i) the Company and the
Company Subsidiaries have conducted their respective businesses in all material
respects in the ordinary and usual course of business consistent with past
practices, (ii) none of the Company or any Company Subsidiary has issued any
securities (other than Common Stock and other equity-based awards issued prior
to the date of this Agreement pursuant to Benefit Plans and reflected in
Section 2.1(c)) or incurred any liability or obligation, direct or contingent,
for borrowed money, except borrowings in the ordinary course of business, (iii)
the Company has not made or declared any distribution in cash or in kind to its
shareholders or issued or repurchased any shares of its Capital Stock, (iv) no
fact, event, change, condition, development, circumstance or effect has occurred
that has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and (v) no material default (or event
which, with notice or lapse of time, or both, would constitute a material
default) exists on the part of the Company or any Company Subsidiary or, to the
Knowledge of the Company, on the part of any other party, in the due performance
and observance of any term, covenant or condition of any agreement to which the
Company or any Company Subsidiary is a party and which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


(t)Possession of Licenses and Permits. Each of the Company and the Bank possess
such permits, licenses, approvals, consents and other authorizations, orders and
approvals of and has made all filings, applications and registrations with the
appropriate Governmental Entity (collectively, “Governmental Licenses”)
necessary to conduct the business now operated by the Company or the Bank;




--------------------------------------------------------------------------------

EXHIBIT 10.1

the Company and the Bank are in compliance with the terms and conditions of all
such Governmental Licenses, except where the failures so to comply would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; all of the Governmental Licenses are valid and in full force and
effect, except where the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and neither the Company nor the Bank has received any written
notice of proceedings relating to the revocation or modification of any such
Governmental Licenses which, individually or in the aggregate, if the subject of
an unfavorable decision, ruling or finding, would reasonably be expected to
result in a Material Adverse Effect.


(u)Compliance with Laws. The Company and the Bank have complied in all material
respects and (i) are not in default or violation in any respect of, (ii) are not
under investigation with respect to, and (iii) have not been threatened to be
charged with or given notice of any material violation of, any applicable
material domestic (federal, state or local) or foreign law, statute, ordinance,
license, rule, regulation, policy or guideline, order, demand, writ, injunction,
decree or judgment of any Governmental Entity (each, a “Law”), other than such
noncompliance, defaults, violations or investigations that would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. No Governmental Entity has placed any material restriction on the
business or properties of the Company or the Bank.


(v)Agreements with Regulatory Agencies. Neither the Company nor the Bank is
subject or is party to, or has received any notice or advice that any of them
may become subject or party to any investigation with respect to, any
corrective, suspension or cease-and-desist order, formal agreement, consent
agreement, or other regulatory enforcement action, proceeding or order with or
by, or is a party to any commitment letter or similar undertaking to, or is
subject to any directive by, or has been a recipient of any supervisory letter
from, or since December 31, 2013, has adopted any board resolutions at the
request of, any Governmental Entity that currently relates to or restricts in
any material respect the conduct of its business or that in any manner relates
to its capital adequacy, credit policies, management or business (each, a
“Regulatory Agreement”), nor has the Company nor any of the Company Subsidiaries
been advised since December 31, 2013, by any Governmental Entity that it is
considering issuing, initiating, ordering, or requesting any such Regulatory
Agreement. There is no unresolved violation, criticism or exception by any
Regulatory Agency with respect to any report or statement relating to any
examinations of the Company or any of the Company Subsidiaries, except where the
failure to comply would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.


(w)Material Contracts; Defaults. All of the Material Contracts are in full force
and effect and are legal, valid, binding and enforceable in accordance with
their terms (except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles) (i) as to the Company or any of the Company Subsidiaries, as
the case may be, and (ii) to the Knowledge of the Company, as to the other
parties to such Material Contracts. Neither the Company nor any of the Company
Subsidiaries and, to the Knowledge of the Company, no other party, is in
violation, breach or default of any material obligation, condition or covenant
under any of the Material Contracts, and neither the Company nor any of the
Company Subsidiaries has received any notice that any of the Material Contracts
will be terminated or will not be renewed. Neither the Company nor any of the
Company Subsidiaries has received from or given to any other Person any notice
of default or other violation under any of the Material Contracts, nor, to the
Knowledge of the Company, does any condition exist or has any event occurred
which with notice or lapse of time or both would constitute a default
thereunder. “Material Contracts” shall mean those contracts required to be
publicly filed with the SEC by




--------------------------------------------------------------------------------

EXHIBIT 10.1

the Company pursuant to Item 601 of Regulation S-K as an exhibit to any report
required by the Exchange Act.


(x)Insurance. The Company and the Bank are presently insured for reasonable
amounts with financially sound and reputable insurance companies against such
risks as companies engaged in a similar business would, in accordance with good
business practice, customarily be insured. All of the policies, bonds and other
arrangements providing for the foregoing (the “Company Insurance Policies”) are
in full force and effect, the premiums due and payable thereon have been or will
be timely paid through the Closing Date, and there is no material breach or
default (and no condition exists or event has occurred that, with the giving of
notice or lapse of time or both, would constitute such a material breach or
default) by the Company or the Bank under any of the Company Insurance Policies
or, to the Knowledge of the Company, by any other party to the Company Insurance
Policies.


(y)Title. The Company and the Bank have good and marketable title in fee simple
to all real property owned by them and good title to all other properties owned
by them, in each case free and clear of all Liens, except for Liens which do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company or the Bank.


(z)Intellectual Property Rights. The Company and the Bank own or possess, or can
acquire on reasonable terms, adequate patents, patent rights, licenses,
inventions, copyrights, know‑how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, and neither the Company nor the Bank has received
any notice or is otherwise aware of any infringement of or conflict with
asserted rights of others with respect to any Intellectual Property or of any
facts or circumstances which would render any Intellectual Property invalid or
inadequate to protect the interest of the Company or any of its subsidiaries
therein, and which infringement or conflict, if the subject of an unfavorable
decision, ruling or finding, or invalidity or inadequacy, could, individually or
in the aggregate, result in a Material Adverse Effect.


(aa)Employee Benefits. Any “employee benefit plan” (as defined under the
Employee Retirement Income Security Act of 1974, as amended, and the regulations
and published interpretations thereunder (collectively, “ERISA”)) established or
maintained by the Company or the Bank or their ERISA Affiliates (all such plans,
collectively referred to as the “Benefit Plans”) is in compliance in all
material respects with ERISA; no “reportable event” (as defined under ERISA) has
occurred or is reasonably expected to occur with respect to any Benefit Plan
established or maintained by the Company, the Bank or any of their ERISA
Affiliates; no Benefit Plan established or maintained by the Company, the Bank
or any of their ERISA Affiliates, if such Benefit Plan were terminated, would
have any material “amount of unfunded benefit liabilities” (as defined under
ERISA); none of the Company, the Bank nor any of their ERISA Affiliates has
incurred or reasonably expects to incur any liability under (A) Title IV of
ERISA with respect to termination of, or withdrawal from, any Benefit Plan or
(B) Sections 412, 4971, 4975 or 4980B of the Code; each Benefit Plan established
or maintained by the Company, the Bank or any of their ERISA Affiliates that is
intended to be qualified under Section 401(a) of the Code is so qualified and,
to the Knowledge of the Company, nothing has occurred whether by action or
failure to act, which would cause the loss of such qualification. “ERISA
Affiliate” means, with respect to the Company or any Company Subsidiary, any
member of any group of organizations described in Section 414(b), (c), (m) or
(o) of the Code, of which the Company or such Company Subsidiary is a member.






--------------------------------------------------------------------------------

EXHIBIT 10.1

(ab)Environmental Laws. Each of the Company and the Bank is in compliance with
all Environmental Law, except where such noncompliance would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
and to the Knowledge of the Company, there are no circumstances that would
prevent, interfere with or materially increase the cost of such compliance in
the future. To the Knowledge of the Company, under applicable Law, there are no
past or present actions, activities, circumstances, events or incidents,
including, without limitation, releases of any material into the environment,
that are reasonably likely to form the basis of any claim under any
Environmental Law, including common law, against the Company or the Bank which
would be reasonably likely, individually or in the aggregate, to have a Material
Adverse Effect.


(ac)Taxes. All material Tax Returns required to be filed by, or on behalf of,
the Company or the Company Subsidiaries have been timely filed, or will be
timely filed, in accordance with all Laws, and all such Tax Returns are, or
shall be at the time of filing, complete and correct in all material respects.
The Company and the Company Subsidiaries have timely paid all material Taxes due
and payable (whether or not shown on such Tax Returns), or, where payment is not
yet due, have made adequate provisions in accordance with GAAP. There are no
Liens with respect to Taxes upon any of the assets or properties of either the
Company or the Company Subsidiaries other than with respect to Taxes not yet due
and payable.


(ad)Absence of Labor Dispute. No labor problem or dispute with the employees of
the Company or the Bank exists or, to the Company’s Knowledge, is threatened or
imminent, and, to the Company’s Knowledge, there is no existing or imminent
labor disturbance by the employees of any of its or the Bank’s principal
suppliers, contractors or customers, that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, whether or not
arising from transactions in the ordinary course of business.


(ae)Brokers and Finders. Neither the Company nor any of its officers, directors,
employees or agents has employed any broker or finder or incurred any liability
for any financial advisory fees, brokerage fees, commissions or finder’s fees,
and no broker or finder has acted directly or indirectly for the Company in
connection with this Agreement or the other Agreements.


(af)Offering of Securities. Neither the Company nor any Person acting on its
behalf has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the Subscribed Securities to be issued pursuant to
this Agreement under the Securities Act and the rules and regulations of the SEC
promulgated thereunder) which would subject the offering, issuance or sale of
any of such securities to the registration requirements of the Securities Act.
Neither the Company nor any Person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with any offer
or sale of the Subscribed Securities pursuant to the transactions contemplated
by this Agreement. Assuming the accuracy of the Investor’s representations and
warranties set forth in this Agreement, no registration under the Securities Act
is required for the offer and sale of the Subscribed Securities by the Company
to the Investor.


(ag)Investment Company Status. The Company is not, and upon consummation of the
transactions contemplated by this Agreement will not be, an “investment
company,” a company controlled by an “investment company” or an “affiliated
Person” of, or “promoter” or “principal underwriter” of, an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended.






--------------------------------------------------------------------------------

EXHIBIT 10.1

(ah)Registration Rights. Except as described in this Agreement or as Previously
Disclosed, (A) there are no outstanding contractual or statutory rights,
warrants or options to acquire, or instruments convertible into or exchangeable
for, or agreements or understandings with respect to the sale of, any shares of
capital stock of or other equity interest in the Company and (B) there are no
contracts, agreements or understandings between the Company and any person
granting such person the right to require the Company to file a registration
statement under the Securities Act or otherwise register any securities of the
Company owned or to be owned by such person; except in the case of clauses (A)
and (B) which have not been waived on or prior to the date hereof.


2.2    Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company, as of the date hereof and as of the
Closing Date (except for the representations and warranties that are as of a
specific date which shall be made as of that date) that:


(a)Organization and Authority. The Investor is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, is
duly qualified to do business and is in good standing in all jurisdictions where
its ownership or leasing of property or the conduct of its business requires it
to be so qualified and where failure to be so qualified would be reasonably
expected to materially and adversely impair or delay its ability to perform its
obligations under this Agreement or to consummate the transactions contemplated
hereby.


(b)Authorization. The Investor has the necessary power and authority to execute
and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by its board of
directors, general partner or managing members, investment committee, investment
adviser or other authorized person, as the case may be, and no further approval
or authorization by any of its shareholders, partners or other equity owners, as
the case may be, is required. This Agreement has been duly and validly executed
and delivered by the Investor and, assuming due authorization, execution and
delivery by the Company, is the valid and binding obligation of the Investor
enforceable against the Investor in accordance with its terms (except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar laws of general applicability
relating to or affecting creditors’ rights or by general equity principles).


(c)No Conflicts. Neither the execution, delivery and performance by the Investor
of this Agreement nor the consummation of the transactions contemplated hereby,
nor compliance by the Investor with any of the provisions hereof, will
(A) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of any Liens upon any of the
properties or assets of the Investor under any of the terms, conditions or
provisions of (1) its articles of incorporation or bylaws, its certificate of
limited partnership or partnership agreement or its similar governing documents
or (2) any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement or other instrument or obligation to which the Investor is a party or
by which the Investor may be bound, or to which the Investor or any of the
properties or assets of the Investor may be subject, or (B) subject to
compliance with the statutes and regulations referred to in the next paragraph
(and assuming the correctness of the representations and warranties of the
Company), violate any Law applicable to the Investor or any of its properties or
assets except in the case of clauses (A)(2) and (B) for such violations,
conflicts and breaches as would not reasonably be expected to materially
adversely affect the Investor’s ability to perform its obligations under this
Agreement or consummate the transactions contemplated hereby on a timely basis.




--------------------------------------------------------------------------------

EXHIBIT 10.1



(d)Governmental Consents. Assuming the correctness of the representations and
warranties of the Company contained herein, no Governmental Consents are
necessary to be obtained by the Investor for the execution and delivery of this
Agreement or for the purchase by the Investor of the Subscribed Securities
pursuant to this Agreement.


(e)Purchase for Investment. The Investor acknowledges that the Subscribed
Securities have not been registered under the Securities Act or under any state
securities laws. The Investor understands that it is acquiring the Subscribed
Securities pursuant to an exemption from registration under the Securities Act
and other applicable securities laws, and it (i) is acquiring the Subscribed
Securities solely for investment with no present intention to distribute any of
the Subscribed Securities to any Person, (ii) will not sell or otherwise dispose
of any of the Subscribed Securities, except in compliance with the registration
requirements or exemption provisions of the Securities Act and any other
applicable securities laws, (iii) has such knowledge and experience in financial
and business matters and in investments of this type that it is capable of
evaluating the merits and risks of its investment in the Subscribed Securities
and of making an informed investment decision and (iv) is an “accredited
investor” (as that term is defined by Rule 501 of the Securities Act).


(f)Brokers and Finders. Neither the Investor, nor its respective Affiliates nor
any of their respective officers or directors has employed any broker or finder
or incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees, and no broker or finder has acted directly or
indirectly for the Investor in connection with this Agreement or the
transactions contemplated hereby. The Investor acknowledges that it is
purchasing the Subscribed Securities directly from the Company.


(g)Investment Decision. The Investor, or the duly appointed investment manager
to the Investor (the “Investment Manager”), if applicable, has independently
evaluated the merits of its decision to purchase the Subscribed Securities
pursuant to this Agreement, and the Investor confirms that neither it, nor its
Investment Manager (if applicable), has relied on the advice of any other
person’s business and/or legal counsel in making such decision. The Investor
understands that nothing in this Agreement or any other materials presented by
or on behalf of the Company to the Investor in connection with the purchase of
the Subscribed Securities constitutes legal, tax or investment advice. The
Investor has consulted such accounting, legal, tax and investment advisors as it
has deemed necessary or appropriate in connection with its purchase of the
Subscribed Securities. Except for this Agreement, there are no agreements or
understandings with respect to the transactions contemplated by this Agreement
between the Investor or any of its Affiliates, on the one hand, and (i) any of
the Other Investors or any of their respective Affiliates, (ii) the Company or
(iii) the Company Subsidiaries, on the other hand.


(h)Financial Capability. At the Closing, the Investor shall have available funds
necessary to consummate the Closing on the terms and conditions contemplated by
this Agreement.


(i)Access to Information. The Investor acknowledges that it has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Subscribed Securities and the merits and risks
of investing in the Subscribed Securities; (ii) access to information about the
Company and the Company Subsidiaries and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; (iii) the opportunity to obtain such
additional information that the Company possesses or can




--------------------------------------------------------------------------------

EXHIBIT 10.1

acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the Investment; and (iv) the
opportunity to ask questions of management.


(j)No Reliance. The Investor has not relied on any representation or warranty in
connection with the Investment other than those contained in this Agreement.


(k)Offering of Securities. To the Investor’s knowledge, the Investor was not
contacted by means of any general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with the
offer and sale of the Subscribed Securities to be purchased pursuant to this
Agreement.


ARTICLE 3


COVENANTS
3.1    Confidentiality. The Investor acknowledges that the information being
provided to it in connection with the transactions contemplated hereby is
subject to the terms of the confidentiality agreement heretofore entered into
between the Investor and the Company (the “Confidentiality Agreement”), the
terms of which are incorporated herein by reference.


3.2    Most Favored Nation; Other Private Placements. In connection with the
Other Private Placements, if the Company enters into a subscription or other
investment agreement that contains terms or  conditions more favorable to an
investor than the terms provided to the Investor under this Agreement, then the
Company, with the prior written consent of the Investor, will modify or revise
the terms of this Agreement in order for the transaction contemplated hereby to
reflect any more favorable terms provided to any such other investor.


3.3    Reasonable Best Efforts. Upon the terms and subject to the conditions
herein provided, except as otherwise provided in this Agreement, each of the
parties hereto agrees to use its reasonable best efforts to take or cause to be
taken all action, to do or cause to be done and to assist and cooperate with the
other parties hereto in doing all things necessary, proper or advisable under
Laws to consummate and make effective the transactions contemplated hereby.


3.4    Legend.


(a)    The Investor agrees that all certificates or other instruments
representing the Subscribed Securities subject to this Agreement shall bear a
legend substantially to the following effect, until such time as they are not
required under Section 3.4(b):


“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.
(b)    Upon request of the Investor, the Company shall promptly cause such
legend to be removed from any certificate for any Subscribed Securities to be so
transferred if (i) such Subscribed




--------------------------------------------------------------------------------

EXHIBIT 10.1

Securities are being transferred pursuant to a registration statement in effect
thereto or (ii) such Subscribed Securities are being transferred pursuant to an
exemption from registration under the Securities Act and applicable state laws
subject to receipt by the Company of an opinion of counsel for the Investor
reasonably satisfactory to the Company to the effect that such legend is no
longer required under the Securities Act and applicable state laws. The Investor
acknowledges that the Subscribed Securities have not been registered under the
Securities Act or under any state securities laws and agrees that it shall not
sell or otherwise dispose of any of the Subscribed Securities, except in
compliance with the registration requirements or exemption provisions of the
Securities Act and any other applicable securities laws.


3.5    Registration Rights.


(a)Registration.


(i)Subject to the terms and conditions of this Agreement, the Company covenants
and agrees that as promptly as practicable after (and in any event no more than
ninety (90) days after) the Closing Date (the “Filing Deadline”), the Company
shall have prepared and filed with the SEC one or more Shelf Registration
Statements covering the resale of all of the Registrable Securities (or, if
permitted by the rules of the SEC, otherwise designate an existing Shelf
Registration Statement filed with the SEC to cover such Registrable Securities),
and, to the extent the Shelf Registration Statement has not theretofore been
declared effective or is not automatically effective upon such filing, the
Company shall use reasonable best efforts to cause such Shelf Registration
Statement to be declared or become effective as soon as practicable (and in any
event no later than the Effectiveness Deadline) and to keep such Shelf
Registration Statement continuously effective and in compliance with the
Securities Act and usable for resale of such Registrable Securities for a period
from the date of its initial effectiveness until the time as there are no such
Registrable Securities owned by the Lead Investors remaining (including by
refiling such Shelf Registration Statement (or a new Shelf Registration
Statement) if the initial Shelf Registration Statement expires). The Company
shall register the resale of the Registrable Securities on Form S-3 or such
other form it is eligible to use.


(ii)Any registration pursuant to Section 3.5(a)(i) shall be effected by means of
an offering to be made on a continuous basis under the Securities Act (a “Shelf
Registration Statement”) in accordance with the methods and distribution set
forth in the Shelf Registration Statement and Rule 415 under the Securities Act.


(b)Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance hereunder shall be borne by
the Company. All Selling Expenses incurred in connection with any registrations
hereunder shall be borne by the Holders selling in such registration pro rata on
the basis of the aggregate number of securities or shares being sold.


(c)Obligations of the Company. The Company shall use its reasonable best
efforts, for so long as there are Registrable Securities outstanding, to take
such actions as are under its control to not become an ineligible issuer (as
defined in Rule 405 under the Securities Act). In addition, whenever required to
effect the registration of any Registrable Securities or facilitate the
distribution of Registrable Securities pursuant to an effective Shelf
Registration Statement, the Company shall, as expeditiously as reasonably
practicable:


(i)file a final prospectus with the SEC, as required by Rule 424(b) under the
Securities Act;






--------------------------------------------------------------------------------

EXHIBIT 10.1

(ii)provide to each Holder a copy of any disclosure regarding the plan of
distribution of the selling Holders, in each case, with respect to such Holder,
at least three (3) Business Days in advance of any filing with the SEC of any
registration statement or any amendment or supplement thereto that includes such
information;


(iii)prepare and file with the SEC a prospectus supplement with respect to a
proposed offering of Registrable Securities pursuant to an effective
registration statement and, subject to this Section 3.5(c), keep such
registration statement effective or such prospectus supplement current;


(iv)prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement;


(v)furnish to the Holders and any underwriters such number of correct and
complete copies of the applicable registration statement and each such amendment
and supplement thereto (including in each case all exhibits) and of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned or to be distributed by them;


(vi)use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as shall be reasonably requested by the Holders or
any managing underwriter(s), to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided, that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions;


(vii)notify each Holder of Registrable Securities at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the applicable prospectus, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing (which notice
shall not contain any material non-public information);


(viii)give prompt written notice to the Holders (which notice shall not contain
any material, non-public information):


(A)when any registration statement filed pursuant to Section 3.5(a) or any
amendment thereto has been filed with the SEC (except for any amendment effected
by the filing of a document with the SEC pursuant to the Exchange Act) and when
such registration statement or any post-effective amendment thereto has become
effective;


(B)of any request by the SEC for amendments or supplements to any registration
statement or the prospectus included therein or for additional information;


(C)of the issuance by the SEC of any stop order suspending the effectiveness of
any registration statement or the initiation of any proceedings for that
purpose;




--------------------------------------------------------------------------------

EXHIBIT 10.1



(D)of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose;


(E)of the happening of any event that requires the Company to make changes in
any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and


(F)if at any time the representations and warranties of the Company contained in
any underwriting agreement contemplated by Section 3.5(c)(xii) cease to be true
and correct;


(ix)use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 3.5(c)(viii)(C) at the earliest practicable
time;


(x)upon the occurrence of any event contemplated by Section 3.5(c)(vii) or
3.5(c)(viii)(E) and subject to the Company’s rights under Section 3.5(d), the
Company shall promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders, the prospectus shall
not contain an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading;


(xi)use reasonable best efforts to procure the cooperation of the Company’s
transfer agent in settling any offering or sale of Registrable Securities;


(xii)in the event of an underwritten offering pursuant to Section 3.5(a)(i),
enter into an underwriting agreement in customary form, scope and substance and
take all such other actions reasonably requested by the Holders of a majority of
the Registrable Securities being sold in connection therewith or by the managing
underwriter(s), if any, to expedite or facilitate the underwritten disposition
of such Registrable Securities, and in connection therewith in any underwritten
offering (including making members of management and executives of the Company
available to participate in “road shows,” similar sales events and other
marketing activities), (A) make such representations and warranties to the
Holders that are selling shareholders and the managing underwriter(s), if any,
with respect to the business of the Company and the Company Subsidiaries, and
the Shelf Registration Statement, prospectus and documents, if any, incorporated
or deemed to be incorporated by reference therein, in each case, in customary
form, substance and scope, and, if true, confirm the same if and when requested,
(B) use its reasonable best efforts to furnish the underwriters with opinions of
counsel to the Company, addressed to the managing underwriter(s), if any,
covering the matters customarily covered in such opinions requested in
underwritten offerings, (C) use its reasonable best efforts to obtain “cold
comfort” letters from the independent certified public accountants of the
Company (and, if necessary, any other independent certified public accounts of
any business acquired by the Company for which financial statements and
financial data are included in the applicable registration statement) who have
certified the financial statements included in such registration statement,
addressed to each of the managing underwriter(s), if any, such letters to be in
customary form and covering matters of the type customarily covered in “cold
comfort” letters, (D) if an underwriting agreement is entered into, the same
shall contain indemnification provisions and procedures customary in
underwritten offerings, and (E) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority of the Registrable
Securities




--------------------------------------------------------------------------------

EXHIBIT 10.1

being sold in connection therewith, their counsel or the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (A) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company;


(xiii)make available for inspection by a representative of Holders that are
selling shareholders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Holders or managing underwriter(s), at the offices
where normally kept, during reasonable business hours, financial and other
records, pertinent corporate documents and properties of the Company, and cause
the officers, directors and employees of the Company to supply all information,
in each case, reasonably requested by any such representative, managing
underwriter(s), attorney or accountant in connection with such Shelf
Registration Statement;


(xiv)cause all such Registrable Securities to be listed on each securities
exchange on which the same class of securities issued by the Company are then
listed or, if the same class of securities is not then listed on any securities
exchange, use its reasonable best efforts to cause all such Registrable
Securities of such class to be listed on the NASDAQ;


(xv)if requested by Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith, promptly include in a prospectus
supplement or amendment such information as the Holders of a majority of the
Registrable Securities being registered and/or sold in connection therewith may
reasonably request in order to permit the intended method of distribution of
such securities and make all required filings of such prospectus supplement or
such amendment as soon as practicable after the Company has received such
request;


(xvi)timely provide to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder; and


(xvii)in the event the SEC informs the Company that all of the Registrable
Securities then outstanding cannot, as a result of the application of Rule 415
under the Securities Act, be registered for resale as a secondary offering on a
single registration statement, the Company agrees to promptly (A) inform each of
the Holders thereof and use its commercially reasonable efforts to file
amendments to the initial registration statement as required by the SEC and/or
(B) withdraw the initial registration statement and file a new registration
statement, in either case covering the maximum number of Registrable Securities
permitted to be registered by the SEC, on Form S-3, Form S-1 or such other form
available to the Company to register for resale the Registrable Securities as a
secondary offering; provided, however, that prior to filing such amendment or
new registration statement, the Company shall be obligated to use its reasonable
best efforts to advocate with the SEC for the registration of all of the
Registrable Securities in accordance with the SEC Guidance, including without
limitation, Compliance and Disclosure Interpretation 612.09. In the event the
Company amends the initial registration statement or files a new registration
statement, as the case may be, under clauses (A) or (B) above, the Company will
use its commercially reasonable efforts to file with the SEC, as promptly as
allowed by the SEC or SEC Guidance provided to the Company or to registrants of
securities in general, one or more registration statements on Form S-3, Form S-1
or such other form available to the Company to register for resale those
Registrable Securities that were not registered for resale on the initial
registration statement, as amended, or the new registration statement.


(d)Suspension of Sales. Upon receipt of written notice from the Company that a
registration statement, prospectus or prospectus supplement contains or may
contain an untrue statement




--------------------------------------------------------------------------------

EXHIBIT 10.1

of a material fact or omits or may omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
that circumstances exist that make inadvisable the use of such registration
statement, prospectus or prospectus supplement, each Holder of Registrable
Securities shall forthwith discontinue disposition of Registrable Securities
pursuant to such registration statement until such Holder has received copies of
a supplemented or amended prospectus or prospectus supplement, or until such
Holder is advised in writing by the Company that the use of the prospectus and,
if applicable, prospectus supplement may be resumed, and, if so directed by the
Company, such Holder shall deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies then in such Holder’s possession, of
the prospectus and, if applicable, prospectus supplement covering such
Registrable Securities current at the time of receipt of such notice (each such
suspension, a “Suspension Period”). No single Suspension Period shall exceed
thirty (30) consecutive days and the aggregate of all Suspension Periods shall
not exceed ninety (90) days during any twelve (12) month period.


(e)Termination of Registration Rights. A Holder’s registration rights as to any
securities held by such Holder (and its Affiliates, partners, members and former
members) shall not be available unless such securities are Registrable
Securities.


(f)Furnishing Information.


(i)Neither the Investor nor any Holder shall use any free writing prospectus (as
defined in Rule 405 under the Securities Act) in connection with the sale of
Registrable Securities without the prior written consent of the Company.


(ii)It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Section 3.5(c) as to a selling Holder that such selling
Holder, and the underwriters, if any, shall furnish to the Company such
information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities as shall be required to
effect the registered offering of their Registrable Securities.


(g)Indemnification.


(i)The Company agrees to indemnify each Holder and, if a Holder is a person
other than an individual, such Holder’s officers, directors, employees, agents,
representatives and Affiliates, and each Person, if any, that controls a Holder
within the meaning of the Securities Act (each, an “Indemnitee”), against any
and all Losses, joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any free writing prospectus
(as such term is defined in Rule 405 under the Securities Act) prepared by the
Company or authorized by it in writing for use by such Holder (or any amendment
or supplement thereto), or any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided
that the Company shall not be liable to such Indemnitee in any such case to the
extent that any such Loss is based solely upon (i) an untrue statement or
omission made in such registration statement, including any such preliminary
prospectus or final prospectus contained therein or any such amendments or
supplements thereto or contained in any free writing prospectus (as such term is
defined in Rule 405 under the Securities Act) prepared by the Company or
authorized by it in writing for use by such Holder (or any amendment or
supplement thereto), in reliance upon and in conformity with information
regarding such Indemnitee or its plan of distribution or ownership interests
which was furnished in writing to the Company by such Indemnitee expressly for




--------------------------------------------------------------------------------

EXHIBIT 10.1

use in connection with such registration statement, including any such
preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto, or (ii) offers or sales effected by or on
behalf such Indemnitee “by means of” (as defined in Rule 159A under the
Securities Act) a “free writing prospectus” (as defined in Rule 405 under the
Securities Act) that was not authorized in writing by the Company. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnitee and shall survive the transfer of the
Registrable Securities by the Holders.


(ii)If any proceeding shall be brought or asserted against any Indemnitee, such
Indemnitee shall promptly notify the Company in writing, and the Company shall
have the right to assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnitee and the payment of all
reasonable fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnitee to give such notice shall not
relieve the Company of its obligations or liabilities pursuant to this
Agreement, except to the extent that it shall be finally determined by a court
of competent jurisdiction that such failure shall have materially and adversely
prejudiced the Company in its ability to defend such action. An Indemnitee shall
have the right to employ separate counsel in any such proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnitee or Indemnitees unless: (1) the
Company has agreed in writing to pay such fees and expenses; (2) the Company
shall have failed promptly to assume the defense of such proceeding and to
employ counsel reasonably satisfactory to such Indemnitee in any such
proceeding; or (3) the named parties to any such proceeding (including any
impleaded parties) include both such Indemnitee and the Company, and such
Indemnitee shall have been advised by counsel that a conflict of interest exists
if the same counsel were to represent such Indemnitee and the Company; provided,
that the Company shall not be liable for the fees and expenses of more than one
separate firm of attorneys at any time for all Indemnitees. The Company shall
not be liable for any settlement of any such proceeding effected without its
written consent, which consent shall not be unreasonably withheld or delayed.
The Company shall not, without the prior written consent of the Indemnitee,
effect any settlement of any pending proceeding in respect of which any
Indemnitee is a party, unless such settlement includes an unconditional release
of such Indemnitee from all liability on claims that are the subject matter of
such proceeding. Subject to the terms of this Agreement, all fees and expenses
of the Indemnitee (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such proceeding in a
manner not inconsistent with this Section 3.5(g)(ii)) shall be paid to the
Indemnitee, as incurred, within thirty (30) days of written notice thereof to
the Company; provided, that the Indemnitee shall promptly reimburse the Company
for that portion of such fees and expenses applicable to such actions for which
such Indemnitee is finally judicially determined to not be entitled to
indemnification hereunder.


(iii)If the indemnification provided for in Section 3.5(g)(i) is unavailable to
an Indemnitee with respect to any Losses or is insufficient to hold the
Indemnitee harmless as contemplated therein, then the Company, in lieu of
indemnifying such Indemnitee, shall contribute to the amount paid or payable by
such Indemnitee as a result of such Losses in such proportion as is appropriate
to reflect the relative fault of the Indemnitee, on the one hand, and the
Company, on the other hand, in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of the Company, on the one hand, and of the Indemnitee, on
the other hand, shall be determined by reference to, among other factors,
whether the untrue statement of a material fact or omission to state a material
fact relates to information supplied by the Company or by the Indemnitee and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission; the Company and each Holder agree
that it would not be just and equitable if contribution pursuant to this Section
3.5(g)(iii) were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in




--------------------------------------------------------------------------------

EXHIBIT 10.1

Section 3.5(g)(i). No Indemnitee guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from the Company if the Company was not guilty of such fraudulent
misrepresentation.


(iv)The indemnity and contribution agreements contained in this Section 3.5(g)
are in addition to any liability that the Company may have to the Indemnitees
and are not in diminution or limitation of the indemnification provisions under
Article 5 of this Agreement.


(h)Assignment of Registration Rights. The rights of the Investor to registration
of Registrable Securities pursuant to Section 3.5(a) may be assigned by the
Investor to a transferee or assignee of Registrable Securities if (i) either (A)
there is transferred to such transferee no less than $1,000,000 in Registrable
Securities or (B) such transferee is an Affiliate of the Investor, and (ii) such
transfer is permitted under the terms hereof; provided, however, that the
transferor shall, within ten (10) days after such transfer, furnish to the
Company written notice of the name and address of such transferee or assignee
and the number and type of Registrable Securities that are being assigned.


(i)Rule 144 Reporting. With a view to making available to the Investor and
Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:


(i)make and keep adequate current public information with respect to the Company
available, as those terms are understood and defined in Rule 144(c)(1) or any
similar or analogous rule promulgated under the Securities Act, at all times
after the effective date of this Agreement;


(ii)so long as the Investor or a Holder owns any Registrable Securities, furnish
to the Investor or such Holder forthwith upon request: (A) a written statement
by the Company as to its compliance with the reporting requirements of Rule 144
under the Securities Act, and of the Exchange Act; (B) a copy of the most recent
annual or quarterly report of the Company; and (C) such other reports and
documents as the Investor or Holder may reasonably request in availing itself of
any rule or regulation of the SEC allowing it to sell any such securities
without registration; and


(iii)to take such further action as any Holder may reasonably request, all to
the extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act.


(j)As used in this Section 3.5, the following terms shall have the following
respective meanings:


(i)“Effective Date” means the date that the Shelf Registration Statement filed
pursuant to Section 3.5(a)(i) is first declared effective by the SEC.


(ii)“Effectiveness Deadline” means, with respect to the initial Shelf
Registration Statement required to be filed pursuant to Section 3.5(a)(i), the
earlier of (i) the 60th calendar day following the Filing Deadline and (ii) the
fifth Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Shelf Registration Statement will not
be “reviewed” or will not be subject to further review; provided, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Effectiveness Deadline shall be extended to the next
Business Day on which the SEC is open for business.




--------------------------------------------------------------------------------

EXHIBIT 10.1



(iii)“Holder” means the Investor and any other holder of Registrable Securities
to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 3.5(h) hereof.


(iv)“Holders’ Counsel” means one counsel for the selling Holders chosen by
Holders holding a majority interest in the Registrable Securities being
registered.


(v)“Register,” “registered” and “registration” shall refer to a registration
effected by preparing and (A) filing a registration statement in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement or (B)
filing a prospectus and/or prospectus supplement in respect of an appropriate
effective registration statement.


(vi)“Registrable Securities” means (A) all Subscribed Securities purchased by
the Investor pursuant to this Agreement and (B) any equity securities issued or
issuable directly or indirectly with respect to the securities referred to in
clause (A) by way of conversion, exercise or exchange thereof or stock dividend
or stock split or in connection with a combination of shares, recapitalization,
reclassification, merger, amalgamation, arrangement, consolidation or other
reorganization, provided that, once issued, such securities shall cease to be
Registrable Securities (1) when they are sold pursuant to an effective
registration statement under the Securities Act, (2) when they shall have ceased
to be outstanding, or (3) when they have been sold in a private transaction in
which the transferor’s rights under this Agreement are not assigned to the
transferee of the securities. No Registrable Securities may be registered under
more than one registration statement at one time.


(vii)“Registration Expenses” means all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 3.5, including, without limitation, all
registration, filing and listing fees, printing expenses, fees and disbursements
of counsel for the Company, blue sky fees and expenses, expenses incurred in
connection with any “road show,” the reasonable fees and disbursements of
Holders’ Counsel, and the expenses of the Company’s independent accountants in
connection with any regular or special reviews or audits incident to or required
by any such registration, but shall not include Selling Expenses and the
compensation of regular employees of the Company, which shall be paid in any
event by the Company.


(viii)“SEC Guidance” means (i) any publicly available written or oral guidance,
comments, requirements or requests of the SEC staff and (ii) the Securities Act.


(ix)“Selling Expenses” means all discounts, selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder, other than the fees and disbursements
of Holders’ Counsel included in Registration Expenses.


(k)The Company agrees that the foregoing provisions of this Section 3.5 are in
addition to and do not alter any registration rights any of the Investors might
have under other agreements with the Company, including the investment
agreements with Carlyle and Oak Hill.


(l)On or prior to the Acceptance Date, the Investor shall furnish to the Company
a fully completed Selling Shareholder Questionnaire attached as Appendix I
hereto for use in the




--------------------------------------------------------------------------------

EXHIBIT 10.1

preparation of the Shelf Registration Statement and all of the information
contained therein will be true and correct as of the Closing Date.


3.6    Exchange Listing. The Company shall use its reasonable best efforts to
cause the Subscribed Securities to be issued pursuant to this Agreement to be
approved for listing on NASDAQ, subject to official notice of issuance, as
promptly as possible and in any event prior to the Closing.


3.7     Continued Listing. The Company shall take all steps necessary to prevent
the Common Shares from being delisted from NASDAQ, including, without
limitation, effecting a reverse stock split of the Common Stock, if necessary,
to comply with NASDAQ Listing Rule 5550(a)(1).


3.8    Rule 144A Information Requirement. If at any time the Company is no
longer subject to the reporting requirements of the Exchange Act, it will
furnish to the Holders and prospective purchasers of the Subscribed Securities
designated by the Holders, upon their request, any information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.




ARTICLE 4


TERMINATION
4.1    Termination. This Agreement may be terminated prior to the Closing:


(a)by mutual written agreement of the Company and the Investor;


(b)by any party, upon written notice to the other party, in the event that the
Closing does not occur on or before January 15, 2015; provided, however, that
the right to terminate this Agreement pursuant to this Section 4.1(b) shall not
be available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to such date;


(c)by the Investor, upon written notice to the Company, if (i) there has been a
breach of any representation, warranty, covenant or agreement made by the
Company in this Agreement, or any such representation and warranty shall have
become untrue after the date of this Agreement, in each case such that a closing
condition in Section 1.1(c)(i) would not be satisfied and (ii) such breach or
condition is not curable or, if curable, is not cured within fifteen (15) days
after the Company’s receipt of written notice of such breach from the Investor,
provided that this Section 4.1(c) shall only apply if the Investor is not in
material breach of any of the terms of this Agreement;


(d)by the Company, upon written notice to the Investor, if (i) there has been a
breach of any representation, warranty, covenant or agreement made by the
Investor in this Agreement, or any such representation and warranty shall have
become untrue after the date of this Agreement, such that a closing condition in
Section 1.1(c)(ii)would not be satisfied and (ii) such breach or condition is
not curable or, if curable, is not cured within fifteen (15) days after the
Investor’s receipt of written notice of such breach from the Company; provided
that this Section 4.1(d) shall only apply if the Company is not in material
breach of any of the terms of this Agreement; or


(e)by any party, upon written notice to the other parties, in the event that any
Governmental Entity shall have issued any order, decree or injunction or taken
any other action




--------------------------------------------------------------------------------

EXHIBIT 10.1

restraining, enjoining or prohibiting any of the transactions contemplated by
this Agreement, and such order, decree, injunction or other action shall have
become final and nonappealable;


4.2    Effects of Termination. In the event of any termination of this Agreement
as provided in Section 4.1, this Agreement (other than Section 3.1, this Article
4 and Article 6 of this Agreement, which shall remain in full force and effect)
shall forthwith become wholly void and of no further force and effect; provided
that nothing herein shall relieve any party from liability for fraud or willful
breach of this Agreement.


ARTICLE 5


INDEMNITY


5.1    Indemnification by the Company.


(a)After the Closing, and subject to Sections 5.1(b), 5.3 and 5.4, the Company
shall indemnify, defend and hold harmless to the fullest extent permitted by Law
the Investor and its Affiliates, and their successors and assigns, officers,
directors, partners, members and employees, as applicable, (the “Investor
Indemnified Parties”) against, and reimburse any of the Investor Indemnified
Parties for, all Losses that any of the Investor Indemnified Parties may at any
time suffer or incur, or become subject to, as a result of or in connection with
(1) the inaccuracy or breach of any representation or warranty made by the
Company in this Agreement or any certificate delivered pursuant hereto or
thereto, (2) any breach or failure by the Company to perform any of its
covenants or agreements contained in this Agreement and (3) any action, suit,
claim, proceeding or investigation by any shareholder of the Company or any
other Person (other than the Investor or any Investor Indemnified Party)
relating to this Agreement or the transactions contemplated hereby.


(b)Notwithstanding anything to the contrary contained herein, the Company shall
not be required to indemnify, defend or hold harmless any of the Investor
Indemnified Parties against, or reimburse any of the Investor Indemnified
Parties for, any Losses pursuant to Section 5.1(a)(1) (other than Losses arising
out of the inaccuracy or breach of any Company Specified Representations) (i)
with respect to any claim (or series of related claims arising from the same
underlying facts, events or circumstances) unless such claim (or series of
related claims arising from the same underlying facts, events or circumstances)
involves Losses in excess of $25,000 (the “De Minimis Amount”) (nor shall any
such claim or series of related claims that do not meet the De Minimis Amount be
applied to or considered for purposes of calculating the aggregate amount of the
Losses by any of the Investor Indemnified Parties for which the Company has
responsibility under clause (ii) of this Section 5.1(b)); and (ii) until the
aggregate amount of the Investor Indemnified Parties’ Losses for which the
Investor Indemnified Parties are finally determined to be otherwise entitled to
indemnification under Section 5.1(a) exceeds $100,000 (the “Deductible”), after
which the Company shall be obligated for all of the Investor Indemnified
Parties’ Losses for which the Investor Indemnified Parties are finally
determined to be otherwise entitled to indemnification under Section 5.1(a)(1)
that are in excess of the Deductible. Notwithstanding anything to the contrary
contained herein, the Company shall not be required to indemnify, defend or hold
harmless the Investor Indemnified Parties against, or reimburse the Investor
Indemnified Parties for, any Losses pursuant to Section 5.1(a)(1) in a
cumulative aggregate amount exceeding the aggregate purchase price paid by the
Investor to the Company pursuant to this Agreement (other than Losses arising
out of the inaccuracy or breach of any Company Specified Representations).






--------------------------------------------------------------------------------

EXHIBIT 10.1

(c)Notwithstanding anything to the contrary contained herein, except with
respect to claims that Carlyle or Oak Hill (each of Carlyle and Oak Hill, a
“Lead Investor”) are not capable of asserting, no claims may be made under
Section 5.1(a) by any Investor Indemnified Party unless (i) the Lead Investors
have asserted such a claim under this Agreement (or shall have otherwise been
compensated by the Company in respect of any matter that could have been
asserted as such a claim), and (ii) such claims (including the type and amount
of recovery sought by such claim) are the same claims as the Lead Investor
claims with recovery to be shared ratably (excluding sharing recovery with any
Lead Investor who has already been compensated by the Company).


(d)For purposes of Section 5.1(a), in determining whether there has been a
breach of a representation or warranty, the parties hereto shall ignore any
“materiality,” “Knowledge,” “Material Adverse Effect” or similar qualifications.


5.2    Indemnification by the Investor.


(a)After the Closing, and subject to Sections 5.2(b), 5.3 and 5.4, the Investor
shall indemnify, defend and hold harmless to the fullest extent permitted by Law
the Company and its Affiliates and their respective successors and assigns,
officers, directors, partners, members and employees (collectively, the “Company
Indemnified Parties”) against, and reimburse any of the Company Indemnified
Parties for, all Losses that the Company Indemnified Parties may at any time
suffer or incur, or become subject to, as a result of or in connection with (1)
the inaccuracy or breach of any representation or warranty made by the Investor
in this Agreement or any certificate delivered pursuant hereto or (2) any breach
or failure by such Investor to perform any of its covenants or agreements
contained in this Agreement.


(b)Notwithstanding anything to the contrary contained herein, the Investor shall
not be required to indemnify, defend or hold harmless any of the Company
Indemnified Parties against, or reimburse any of the Company Indemnified Parties
for any Losses pursuant to Section 5.2(a)(1) (other than Losses arising out of
the inaccuracy or breach of any Investor Specified Representations) (i) with
respect to any claim (or series of related claims arising from the same
underlying facts, events or circumstances) unless such claim (or series of
related claims arising from the same underlying facts, events or circumstances)
involves Losses in excess of the De Minimis Amount (nor shall any such claim or
series of related claims that do not meet the De Minimis Amount be applied to or
considered for purposes of calculating the aggregate amount of the Losses by any
of the Company Indemnified Parties for which the Investor has responsibility
under clause (ii) of this Section 5.2(b)); and (ii) until the aggregate amount
of the Company Indemnified Parties’ Losses for which the Company Indemnified
Parties are finally determined to be otherwise entitled to indemnification under
Section 5.2(a) exceeds the Deductible, after which the Investor shall be
obligated for all of the Company Indemnified Parties’ Losses for which the
Company Indemnified Parties are finally determined to be otherwise entitled to
indemnification under Section 5.2(a)(1) that are in excess of such Deductible.
Notwithstanding anything to the contrary contained herein, the Investor shall
not be required to indemnify, defend or hold harmless the Company Indemnified
Parties against, or reimburse the Company Indemnified Parties for, any Losses
pursuant to Section 5.2(a)(1) in a cumulative aggregate amount exceeding the
aggregate purchase paid by the Investor to the Company pursuant to this
Agreement (other than Losses arising out of the inaccuracy or breach of any of
the Investor Specified Representations).


(c)For purposes of Section 5.2(a), in determining whether there has been a
breach of a representation or warranty, the parties hereto shall ignore any
“materiality” or similar qualifications.






--------------------------------------------------------------------------------

EXHIBIT 10.1

5.3    Notification of Claims.


(a)Any Person that may be entitled to be indemnified under this Agreement (the
“Indemnified Party”) shall promptly notify the party or parties liable for such
indemnification (the “Indemnifying Party”) in writing of any claim in respect of
which indemnity may be sought hereunder, including any pending or threatened
claim or demand by a third party that the Indemnified Party has determined has
given or could reasonably give rise to a right of indemnification under this
Agreement (including a pending or threatened claim or demand asserted by a third
party against the Indemnified Party) (each, a “Third Party Claim”), describing
in reasonable detail the facts and circumstances with respect to the subject
matter of such claim or demand; provided, however, that the failure to provide
such notice shall not release the Indemnifying Party from any of its obligations
under this Agreement except to the extent that the Indemnifying Party is
materially prejudiced by such failure. The parties agree that notices for claims
in respect of a breach of a representation, warranty, covenant or agreement must
be delivered prior to the expiration of any applicable survival period specified
in Section 6.1 for such representation, warranty, covenant or agreement;
provided, that if, prior to such applicable date, a party hereto shall have
notified the other parties hereto in accordance with the requirements of this
Section 5.3(a) of a claim for indemnification under this Agreement (whether or
not formal legal action shall have been commenced based upon such claim), such
claim shall continue to be subject to indemnification in accordance with this
Agreement notwithstanding the passing of such applicable date.


(b)Upon receipt of a notice of a claim for indemnity from an Indemnified Party
pursuant to Section 5.3(a) in respect of a Third Party Claim, the Indemnifying
Party may, by notice to the Indemnified Party delivered within twenty (20)
Business Days of the receipt of notice of such Third Party Claim, assume the
defense and control of any Third Party Claim, with its own counsel reasonably
acceptable to the Indemnified Party and at its own expense. The Indemnified
Party shall have the right to employ counsel on its own behalf for, and
otherwise participate in the defense of, any such Third Party Claim, but the
fees and expenses of its counsel will be at its own expense unless (1) the
employment of counsel by the Indemnified Party at the Indemnifying Party’s
expense has been authorized in writing by the Indemnifying Party, as applicable,
(2) the Indemnified Party reasonably believes there may be a conflict of
interest between the Indemnified Party and the Indemnifying Party in the conduct
of the defense of such Third Party Claim, (3) the Indemnified Party reasonably
believes there are legal defenses available to it that are different from,
additional to or inconsistent with those available to the Indemnifying Party, or
(4) the Indemnifying Party has not in fact employed counsel to assume the
defense of such Third Party Claim within a reasonable time after receipt of
notice of the commencement of such Third Party Claim, in each of which cases the
fees and expenses of such Indemnified Party’s counsel shall be at the expense of
the Indemnifying Party; provided, however, that in the event any Investor
Indemnified Party is similarly situated with any other "Investor Indemnified
Party" under any of the other Agreements with respect to any Third Party Claim,
and does not have any conflict of interest with such Person in the conduct of
the defense of such Third Party Claim or have legal defenses available to it
that are different from, additional to or inconsistent with those available to
such Person, such Investor Indemnified Party shall be required to employ the
same counsel as such Person and the Company shall be responsible for the fees
and expenses of only one such counsel for such Investor Indemnified Party and
such other Person or Persons (assuming any of clauses (1) through (4) is
satisfied). The Indemnified Party may take any actions reasonably necessary to
defend such Third Party Claim prior to the time that it receives a notice from
the Indemnifying Party as contemplated by the immediately preceding sentence.
The Indemnified Party shall, and shall cause each of their Affiliates and
representatives to, use reasonable best efforts to cooperate with the
Indemnifying Party in the defense of any Third Party Claim. The Indemnifying
Party shall not, without the prior written consent of the Indemnified Party
(which shall not be unreasonably withheld), consent to a settlement, compromise
or discharge of, or the entry of any judgment arising from,




--------------------------------------------------------------------------------

EXHIBIT 10.1

any Third Party Claim, unless such settlement, compromise, discharge or entry of
any judgment does not involve any statement, finding or admission of any fault,
culpability, failure to act, violation of Law or admission of any wrongdoing by
or on behalf of the Indemnified Party, and the Indemnifying Party shall (i) pay
or cause to be paid all amounts arising out of such settlement or judgment
concurrently with the effectiveness of such settlement or judgment (unless
otherwise provided in such judgment), (ii) not encumber any of the material
assets of any Indemnified Party or agree to any restriction or condition that
would apply to or materially adversely affect any Indemnified Party or the
conduct of any Indemnified Party’s business and (iii) obtain, as a condition of
any settlement, compromise, discharge, entry of judgment (if applicable), or
other resolution, a complete and unconditional release of each Indemnified Party
in form and substance reasonably satisfactory to such Indemnified Party from any
and all liabilities in respect of such Third Party Claim. An Indemnified Party
shall not settle, compromise or consent to the entry of any judgment with
respect to any claim or demand for which it is seeking indemnification from the
Indemnifying Party or admit to any liability with respect to such claim or
demand without the prior written consent of the Indemnifying Party (which
consent shall not be unreasonably withheld or delayed); provided that such
consent shall not be required if the Indemnifying Party has not fulfilled any
material obligations under this Section 5.3(b).


(c)In the event any Indemnifying Party receives a notice of a claim for
indemnity from an Indemnified Party pursuant to Section 5.3(a) that does not
involve a Third Party Claim, the Indemnifying Party shall notify the Indemnified
Party within twenty (20) Business Days following its receipt of such notice
whether the Indemnifying Party disputes its liability to the Indemnified Party
under this Agreement. The Indemnified Party shall reasonably cooperate with and
assist the Indemnifying Party in determining the validity of any such claim for
indemnity by the Indemnified Party.


5.4    Indemnification Payment. In the event a claim or any Action for
indemnification hereunder has been finally determined, the amount of such final
determination shall be paid by the Indemnifying Party to the Indemnified Party
on demand in immediately available funds; provided, however, that any reasonable
and documented out-of-pocket expenses incurred by the Indemnified Party as a
result of such claim or Action shall be reimbursed promptly by the Indemnifying
Party upon receipt of an invoice describing such costs incurred by the
Indemnified Party. A claim or an Action, and the liability for and amount of
damages therefor, shall be deemed to be “finally determined” for purposes of
this Agreement when the parties hereto have so determined by mutual agreement
or, if disputed, when a final non-appealable governmental order has been entered
into with respect to such claim or Action.


5.5    Exclusive Remedies. Each party hereto acknowledges and agrees that
following the Closing, the indemnification provisions hereunder shall be the
sole and exclusive remedies of the parties hereto for any breach of the
representations, warranties or covenants contained in the this Agreement. No
investigation of the Company by the Investor, or of the Investor by the Company,
whether prior to or after the date of this Agreement, shall limit any
Indemnified Party’s exercise of any right hereunder or be deemed to be a waiver
of any such right. The parties agree that any indemnification payment made
pursuant to this Agreement shall be treated as an adjustment to the Purchase
Price for Tax purposes, unless otherwise required by Law.




ARTICLE 6


MISCELLANEOUS
6.1    Survival. The representations and warranties of the parties hereto
contained in this Agreement shall survive in full force and effect until the
date that is eighteen (18) months after the




--------------------------------------------------------------------------------

EXHIBIT 10.1

Closing Date (or until final resolution of any claim or action arising from the
breach of any such representation and warranty, if notice of such breach was
provided prior to the end of such period), at which time they shall terminate
and no claims shall be made for indemnification under Section 5.1 or Section
5.2, as applicable, for breaches of representations or warranties thereafter,
except the Company Specified Representations (other than the representations and
warranties made in Section 2.1(cc), which shall survive until sixty (60) days
after the expiration of the applicable statute of limitations) and the Investor
Specified Representations shall survive the Closing indefinitely. The covenants
and agreements set forth in this Agreement shall survive until the earliest of
the duration of any applicable statute of limitations or until performed or no
longer operative in accordance with their respective terms.


6.2    Other Definitions. Wherever required by the context of this Agreement,
the singular shall include the plural and vice versa, and the masculine gender
shall include the feminine and neuter genders and vice versa, and references to
any agreement, document or instrument shall be deemed to refer to such
agreement, document or instrument as amended, supplemented or modified from time
to time. In addition, the following terms shall have the meanings assigned to
them below:


(a) “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with, such other
Person provided that no security holder of the Company shall be deemed to be an
Affiliate of any other security holder or of the Company or any of the Company
Subsidiaries solely by reason of any investment in the Company, for purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”) when used with
respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such Person, whether
through the ownership of voting securities by contract or otherwise;


(b)“Business Day” means any day except Saturday, Sunday and any day which shall
be a legal holiday or a day on which banking institutions in the State of New
York or in the State of North Carolina generally are authorized or required by
Law or other governmental actions to close;


(c)“Capital Stock” means capital stock or other type of equity interest in (as
applicable) a Person;


(d)“Code” means the Internal Revenue Code of 1986, as amended;


(e)“Company Specified Representations” means the representations and warranties
made in Section 2.1(a), Section 2.1(c), Section 2.1(d), Section 2.1(cc), and
Section 2.1(ee);


(f) “Environmental Laws” means all federal, state or local laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, Laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes into the environment;


(g)“Governmental Consent” means any notice to, registration, declaration or
filing with, exemption or review by, or authorization, order, consent or
approval of, any Governmental Entity, or the expiration or termination of any
statutory waiting periods;






--------------------------------------------------------------------------------

EXHIBIT 10.1

(h)“Governmental Entity” means any court, administrative agency or commission or
other governmental authority or instrumentality, whether federal, state, local
or foreign, and any applicable industry self-regulatory organization or
securities exchange;


(i)“Investor Specified Representations” means the representations and warranties
made in Section 2.2(b) and Section 2.2(f);


(j)“Knowledge” of the Company and words of similar import mean the knowledge of
any of Robert L. Reid, David L. Nielsen, Neil A. Machovec, Gregory P. Murphy,
Angus M. McBryde III, Beth S DeSimone, or Maggie Norris;


(k)“Losses” means any and all losses, damages, reasonable costs, reasonable
expenses (including reasonable attorneys’ fees and disbursements), liabilities,
settlement payments, awards, judgments, fines, obligations, claims, and
deficiencies of any kind, excluding special, consequential, exemplary and
punitive damages;


(l)“Material Adverse Effect” means any circumstance, event, change, development
or effect that, individually or in the aggregate, would reasonably be expected
to (i) result in a material adverse effect on the assets, liabilities, business,
condition (financial or otherwise) or results of operations of the Company and
the Company Subsidiaries, taken as a whole, or (ii) materially impair or delay
the ability of the Company or any of the Company Subsidiaries to perform its or
their obligations under this Agreement to consummate the Closing or any of the
transactions contemplated hereby; provided, however, that in determining whether
a Material Adverse Effect has occurred under clause (i), there shall be excluded
any effect to the extent resulting from (A) actions or omissions of the Company
or any Company Subsidiary expressly required or contemplated by the terms of
this Agreement, (B) changes after the date hereof in general economic conditions
in the United States, including financial market volatility or downturn, (C)
changes after the date hereof affecting generally the industries or markets in
which the Company and the Company Subsidiaries operate, (D) acts of war,
sabotage or terrorism, military actions or the escalation thereof, or outbreak
of hostilities, (E) any changes after the date hereof in applicable Laws or
accounting rules or principles, including changes in GAAP, (F) the announcement
or pendency of the transactions contemplated by this Agreement, (G) changes in
the market price or trading volume of the Common Stock or the Company’s other
outstanding securities (but not the underlying causes of such changes) or
(H) any failure by the Company or the Company Subsidiaries to meet any internal
projections or forecasts with regard to the assets, liabilities, business,
condition (financial or otherwise) or results of operations of the Company and
the Company Subsidiaries, taken as a whole (but not the underlying causes of
such failure); provided further, however, that any circumstance, event, change,
development or effect referred to in clauses (B), (C), (D) and (E) shall be
taken into account in determining whether a Material Adverse Effect has occurred
or would reasonably be expected to occur to the extent that such circumstance,
event, change, development or effect has a disproportionate effect on the
Company and the Company Subsidiaries compared to other participants in the
industries or markets in which the Company and the Company Subsidiaries operate;


(m)“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Entity or other entity of any kind, and
shall include any successor (by merger or otherwise) of such entity;


(n)“Previously Disclosed” includes information publicly disclosed by the Company
in (i) the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2013, as filed by it with the SEC, (ii) the Company’s Quarterly
Reports on Form 10-Q for the fiscal quarters ended March




--------------------------------------------------------------------------------

EXHIBIT 10.1

31, 2014, June 30, 2014 and September 30, 2014, (iii) the Company’s Definitive
Proxy Statement on Schedule 14A, as filed by it with the SEC on April 8, 2014,
or (iv) any Current Report on Form 8-K filed or furnished by it with the SEC
since January 1, 2014, in each case available prior to the date of this
Agreement (excluding any risk factor disclosures contained in such documents
under the heading “Risk Factors” and any disclosure of risks included in any
“forward-looking statements” disclaimer or other statements that are similarly
non-specific and are predictive or forward-looking in nature);


(o)“Rule 144” means such rule promulgated under the Securities Act (or any
successor provision), as the same shall be amended from time to time;


(p)“SEC” means the Securities and Exchange Commission;


(q)“Tax” or “Taxes” means all United States federal, state, local or foreign
income, profits, estimated, gross receipts, windfall profits, severance,
property, intangible property, occupation, production, sales, use, license,
excise, emergency excise, franchise, capital gains, capital stock, employment,
withholding, transfer, stamp, payroll, goods and services, value added,
alternative or add-on minimum tax, or any other tax, custom, duty or
governmental fee, or other like assessment or charge of any kind whatsoever,
together with any interest, penalties, fines, related liabilities or additions
to tax that may become payable in respect thereof imposed by any Governmental
Entity, whether or not disputed;


(r)“Tax Return” means any return, declaration, report or similar statement
required to be filed with respect to any Taxes (including any attached
schedules), including, without limitation, any information return, claim or
refund, amended return and declaration of estimated Tax;


(s)the word “or” is not exclusive;


(t)the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”;


(u)the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision; and


(v)all article, section, paragraph or clause references not attributed to a
particular document shall be references to such parts of this Agreement, and all
exhibit and schedule references not attributed to a particular document shall be
references to such exhibits and schedules to this Agreement.


6.3    Amendment and Waivers. The conditions to each party’s obligation to
consummate the Closing are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by Law. No amendment
or waiver of any provision of this Agreement will be effective against any party
hereto unless it is in a writing signed by a duly authorized officer of such
party.


6.4    Counterparts and Facsimile. For the convenience of the parties hereto,
this Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered electronically, and scanned and emailed signatures
shall be binding upon the parties as if actual signature pages had been
delivered.






--------------------------------------------------------------------------------

EXHIBIT 10.1

6.5    Governing Law. This Agreement will be governed by and construed in
accordance with the Laws of the State of New York applicable to contracts made
and to be performed entirely within such State.


6.6    Jurisdiction. The parties hereby agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Southern
District of New York sitting in the borough of Manhattan, New York, New York, so
long as such court shall have subject matter jurisdiction over such suit, action
or proceeding or, if it does not have subject matter jurisdiction, in any New
York State court sitting in the borough of Manhattan, New York, New York, and
each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
Law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 6.8 shall be deemed
effective service of process on such party. The parties hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the state and
federal courts referred to above for any actions, suits or proceedings arising
out of or relating to this Agreement and the transactions contemplated hereby.


6.7    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


6.8    Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
telecopy or facsimile, upon confirmation of receipt, (b) on the first Business
Day following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third Business Day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.


(a)If to the Investor, at the address set forth on the signature page to this
Agreement:


(b)If to the Company:


CommunityOne Bancorp
1017 E. Morehead Street Suite 200
Charlotte, North Carolina 28204
Attn: General Counsel
Email: beth.desimone@community1.com
with a copy (which copy alone shall not constitute notice) to each of:
Arnold & Porter LLP
555 Twelfth Street NW




--------------------------------------------------------------------------------

EXHIBIT 10.1

Washington, D.C. 20004
Attn:    Brian McCormally
Paul Freshour
Fax: (202) 942-5999
6.9    Entire Agreement. This Agreement (including the Annexes and Schedules
hereto) and the Confidentiality Agreement constitute the entire agreement, and
supersede all other prior agreements, understandings, representations and
warranties, inducements or conditions, both written and oral, among the parties,
with respect to the subject matter hereof and thereof.


6.10    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Subscribed Securities to be issued pursuant to
this Agreement. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor. The
Investor may assign some or all of its rights hereunder without the consent of
the Company to any Affiliate of the Investor, and such assignee shall be deemed
to be an Investor hereunder with respect to such assigned rights and shall be
bound by the terms and conditions of this Agreement that apply to the Investor.


6.11    Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to Persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.


6.12    Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any Person (including any of
the Other Investors) other than the parties hereto, any benefit right or
remedies, except that the provisions of Sections 5.1 and 5.2 shall inure to the
benefit of the Persons referred to in such Sections.


6.13    Expenses. Except as otherwise provided in this Agreement, each of the
parties will bear and pay all costs and expenses incurred by it or on its behalf
in connection with the transactions contemplated hereby.


6.14    Public Announcements. The Investor will not make (and will use its
reasonable best efforts to ensure that its Affiliates and representatives do not
make) any news release or public disclosure with respect to this Agreement and
any of the transactions contemplated hereby, without first consulting with the
Company and, in each case, also receiving the Company’s consent (which shall not
be unreasonably withheld or delayed).


6.15    Independent Nature of Investor’s Obligations and Rights. The obligations
of the Investor under this Agreement are several and not joint with the
obligations of any of the Other Investors, and the Investor shall be responsible
in any way for the performance of the obligations of any of the Other Investors
under any Agreement. The decision of the Investor to purchase the Subscribed
Securities pursuant to this Agreement has been made by the Investor
independently of any other non-affiliated Other Investors and independently of
any information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or




--------------------------------------------------------------------------------

EXHIBIT 10.1

prospects of the Company, which may have been made or given by any other
non-affiliated Other Investor or by any agent or employee of any other
non-affiliated Other Investors, and neither the Investor nor any of its agents
or employees shall have any liability to any of the Other Investors (or any
other Person) relating to or arising from any such information, materials,
statement or opinions. Nothing contained in this Agreement, and no action taken
by the Investor pursuant hereto or thereto, shall be deemed to constitute any of
the Investor and the Other Investors as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that any of the
Investors and the Other Investors are in any way acting in concert or as a
group, and the Company will not assert any such claim with respect to such
obligations or the transactions contemplated by this Agreement. The Investor
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for any Other Investor to be joined as an additional party in any
proceeding for such purpose. It is expressly understood and agreed that each
provision contained in this Agreement is between the Company and the Investor,
solely, and not between the Company and the Investor and the Other Investors
collectively and not between and among the Investor and the Other Investors.
Specific Performance. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to seek specific performance of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.


6.17    No Recourse; Limitation of Liability. This Agreement may only be
enforced against the named parties hereto. All claims or causes of action that
may be based upon, arise out of or relate to this Agreement, or the negotiation,
execution or performance of this Agreement may be made only against the entities
that are expressly identified as parties hereto or that are subject to the terms
hereof, and no past, present or future director, officer, employee,
incorporator, member, manager, partner, shareholder, Affiliate, agent, attorney
or representative of any party hereto (including any person negotiating or
executing this Agreement on behalf of a party hereto) shall have any liability
or obligation with respect to this Agreement or with respect to any claim or
cause of action, whether in tort, contract or otherwise, that may arise out of
or relate to this Agreement, or the negotiation, execution or performance of
this Agreement and the transactions contemplated hereby. The Company agrees
that, whether or not this Agreement is terminated, to the extent it has incurred
Losses or damages in connection with this Agreement, (a) the maximum liability
of the Investor shall be limited to the Purchase Price payable by the Investor
pursuant to this Agreement and (b) the Investor shall not be liable for any
special, indirect, exemplary, consequential or punitive damages in connection
with this Agreement.



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

EXHIBIT 10.1



Appendix I


SELLING SHAREHOLDER QUESTIONNAIRE


The undersigned beneficial owner of Common Shares (the “Common Shares”) of
CommunityOne Bancorp (the “Company”) understands that the Company has filed or
intends to file with the Securities and Exchange Commission (the “Commission”) a
Registration Statement for the registration and resale of Common Shares that
qualifies as Registrable Securities, in accordance with the terms of a
Subscription Agreement (the “Subscription Agreement”) between the Company and
the Investor(s) named therein. All capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Subscription
Agreement.
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
QUESTIONNAIRE
1.    Name.
(a)    Full Legal Name of Selling Securityholder
_________________________________________________________________________________________                            
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

__________________________________________________________________________________________
                                
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

__________________________________________________________________________________________
                            
2.    Address for Notices to Selling Securityholder:
__________________________________________________________________________________________
__________________________________________________________________________________________
__________________________________________________________________________________________
        
Telephone:__________________________________________________________________        Fax:_______________________________________________________________________        Contact
Person:______________________________________________________________                            
3.    Beneficial Ownership of Registrable Securities:
Type and Number of Shares of Registrable Securities beneficially owned and
purchased pursuant to the Subscription Agreement:
Common
Stock:______________________________________________________________                            




--------------------------------------------------------------------------------

EXHIBIT 10.1

4.    Broker-Dealer Status:
(a)    Are you a broker-dealer?
Yes     No
Note: If yes, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.
(b)
Are you an affiliate of a broker-dealer?

Yes     No
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of a
purchase of the Registrable Securities to be resold, you had no agreements or
understandings, directly or indirectly with any person to distribute the
Registrable Securities?

Yes     No
Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.
5.
Beneficial Ownership of Securities of the Company Other than the Registrable
Securities Owned by the Selling Securityholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:
__________________________________________________________________________________________
__________________________________________________________________________________________
__________________________________________________________________________________________
                            
            
6.     Relationships with the Company:
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
State any exceptions here:
__________________________________________________________________________________________
    








7.     Please fill in the table below as you would like it to appear in the
Registration Statement. Include footnotes where appropriate.




--------------------------------------------------------------------------------

EXHIBIT 10.1

Name of Selling Shareholder
 
Number of Shares of Common Stock Beneficially Owned Prior to Offering
 
Maximum Number of Shares of Common Stock to be Sold Pursuant to this Prospectus
 
Number of Shares of Common Stock Beneficially Owned After Offering





The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.
________________________________________________________________________________________________    
1 Securities “beneficially owned” would include securities held by you for your
own benefit, whether in bearer form or registered in your own name or otherwise
(regardless of whether or how they are registered), such as, for example,
securities held for you by custodians, brokers, relatives, executors,
administrators or trustees, and securities held for your account by pledgees,
securities owned by a partnership in which you are a member, and securities
owned by any corporation which is or should be regarded as a personal holding
corporation of yours. You are also considered to be the beneficial owner of a
security if you, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise have or share: (1) voting power, which
includes the power to vote, or to direct the voting of, such security or (2)
investment power, which includes the power to dispose, or to direct the
disposition, of such security. You are also the beneficial owner of a security
if you, directly or indirectly, create or use a trust, proxy, power of attorney,
pooling arrangement or any other contract, arrangement or device with the
purpose or effect of divesting yourself of beneficial ownership of a security or
preventing the vesting of such beneficial ownership. Finally, you are deemed to
be the beneficial owner of a security if you have the right to acquire
beneficial ownership of such security at any time within sixty days, including
but not limited to any right to acquire (a) through the exercise of any option,
warrant or right, (b) through the conversion of a security, (c) pursuant to the
power to revoke a trust, discretionary account or similar arrangement or (d)
pursuant to the automatic termination of a trust, discretionary account or
similar arrangement.





--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

EXHIBIT 10.1





IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
Dated: _________________________        Beneficial Owner:
_________________________    
By: _____________________________________    
Name:
Title:







--------------------------------------------------------------------------------



PLEASE (1) FAX OR EMAIL A COPY OF THE COMPLETED AND EXECUTED
NOTICE AND QUESTIONNAIRE, AND (2) RETURN THE ORIGINAL BY
OVERNIGHT MAIL, TO:




CommunityOne Bancorp
1017 East Morehead Street
Charlotte, NC 28204
Att: Beth S. DeSimone
Facsimile: 980-819-6294
Email: beth.desimone@community1.com







--------------------------------------------------------------------------------









